United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
WILLIAM P. HOBBY AIRPORT, Houston, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-931
Issued: September 11, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 11, 2013 appellant filed a timely appeal of a February 1, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than 11 percent impairment of her right upper
extremity for which she received a schedule award.
FACTUAL HISTORY
On April 4, 2007 appellant, then a 55-year-old transportation security officer supervisor,
filed a traumatic injury claim alleging that on February 25, 2007 she strained her right shoulder
1

5 U.S.C. § 8101 et seq.

and shoulder blade while lifting a 50-pound bag. OWCP accepted her claim for sprain of
shoulder and upper arm.
Appellant underwent a right shoulder magnetic resonance imaging (MRI) scan on
June 25, 2006 which demonstrated moderate supraspinatus tendinitis with a small tear in the
anterior fibers of the supraspinatus tendon, small joint effusion and fluid in the subdeltoidsubacromial bursa as well as mild impingement by lateral down sloping edge of the acromion
and deformed anteroinferior labrum and glenoid bone likely to be the result of remote trauma.
On August 22, 2007 she underwent right shoulder glenohumeral arthroscopy with debridement
and anterior labral repair.
Appellant underwent an arthrogram of the right shoulder on May 8, 2008 which
demonstrated a high-grade partial undersurface tear of the supraspinatus tendon, tendinopathy of
the infraspinatus tendon, osteoarthritic changes with grade 3 chondromalacia of the bony glenoid
and tearing of the anterior and inferior labrum. She underwent additional shoulder surgery on
October 21, 2008 consisting of primary arthroscopy right shoulder bankart repair with rotator
cuff repair and subacromial decompression.
In a decision dated July 29, 2009, OWCP noted that appellant was employed as a
supervisor transportation security officer beginning December 7, 2008 and that this position
fairly and reasonably represented her wage-earning capacity.
Appellant underwent an MRI scan of her right upper extremity on September 23, 2009
which demonstrated a complete tear of the supraspinatus tendon. Her attending physician,
Dr. Marcos V. Masson, a Board-certified surgeon, performed a revision of the right shoulder
arthroscopic rotator cuff tear on December 17, 2009.
On May 15, 2009 appellant underwent an MRI scan of the cervical spine, which
demonstrated disc protrusions at C2-3 and C4-5 as well as reverse spondylolisthesis of C5 over
C6 and disc extrusion at C6-7. She underwent a right shoulder MRI scan on September 20, 2010
which demonstrated a large recurrent full thickness tear of the distal anterior supraspinatus
tendon. Appellant also underwent another cervical MRI scan on September 20, 2010 which
demonstrated posterior subluxation of C5 on C6 with posterior disc protrusion, minimal anterior
subluxation of C4 on C5 with a posterior disc protrusion and C6-7 posterior disc extrusion as
well as mild multiple level bilateral cervical facet arthrosis.
On April 20, 2011 OWCP accepted appellant’s claim for cervical degenerative disc
disease with disc herniation of radiculopathy. It authorized cervical spine surgery on
June 15, 2011. On October 24, 2011 appellant underwent anterior cervical discectomy at C5-6
and C6-7, decompression of the right C7 nerve root and anterior interbody fusion at C5-6 and
C6-7.
Dr. Masson completed a report on March 7, 2012 and stated that appellant had reached
maximum medical improvement in regard to her shoulder and neck. He provided an impairment
rating on April 12, 2012 and noted that her right shoulder range of motion was extension and
flexion from 50 to 80 degrees, adduction 30 degrees, abduction 70 degrees, external rotation 50
degrees and internal rotation 50 degrees. Dr. Masson found that clinical studies, including the

2

September 20, 2012 MRI scan, demonstrated a large recurrent full-thickness tear of the
supraspinatus tendon. On physical examination he noted loss of active shoulder range of motion,
atrophy of the right forearm and weakness of the right upper extremity significant and related to
pain and existing tear of the rotator cuff. Dr. Masson stated that appellant’s shoulder region
impairment rating was based on the diagnosis of a full thickness rotator cuff tear following a
clavicle resection and release with recurrence tear with residual loss. He assigned a class 1
impairment with a default rating of 10 percent of the upper extremity.2 Dr. Masson stated that a
QuickDASH score of 63.8 was a grade modifier 3 and that the physical examination grade
modifier was 2 due to 20 percent loss of range of motion.3 He found that appellant had a clinical
studies modifier 2 due to the full thickness rotator cuff tear.4 Dr. Masson concluded that she had
a net adjustment of positive 1 to grade D impairment or 11 percent impairment of the right upper
extremity.
Dr. Masson noted that flexion of 80 degrees was nine percent impairment, extension of
50 was not a ratable impairment, abduction of 70 degrees was six percent impairment, adduction
of 30 degrees was one percent impairment, external rotation of 50 degrees was two percent
impairment and internal rotation of 50 degrees was two percent impairment. He further noted
that applying the range of motion evaluation alone resulted in 20 percent impairment of the
upper extremity.5 Dr. Masson also provided an impairment rating for appellant’s cervical spine
based on the diagnosis-based estimate for intervertebral disc herniation of seven percent.
Appellant requested a schedule award on April 20, 2012. An OWCP medical adviser
reviewed the medical evidence on May 11, 2012 and found that her diagnosis-based estimate due
to her right shoulder condition resulted in an impairment rating of 12 percent. He noted that
appellant’s acromial joint disease with resection had a default value of 10 percent. The medical
adviser noted function history modifier 3, physical examination modifier 2, clinical studies
modifier 2 and diagnosis class 1 with the net adjustment formula resulted in a positive 4 or grade
E, 12 percent impairment.6
In regard to appellant’s impairment rating based on loss of range of motion of the
shoulder, the medical adviser agreed that the total loss of range of motion was 20 percent. He
then referred Table 15-35 and noted that the grade modifier for loss of range of motion was 2 and
that her functional history adjustment based on the QuickDash of 63.8 resulted in a grade
modifier 3 with a total difference of 1 which results in five percent increase.7 The medical
adviser found that this resulted in 21 percent impairment, but that Dr. Masson had not included
the functional modifier. He noted that the spine and whole person were not scheduled members
and that he was not able to recommend impairment based on these conditions. The medical
2

A.M.A., Guides 403.

3

Id. at 408.

4

Id. at 410.

5

Id. at 463, 475.

6

Id. at 403, Table 15-5.

7

Id. at 477, Table 15-36.

3

adviser requested an additional impairment evaluation which would include any impairment
based on radiculopathy.
On July 12, 2012 OWCP referred appellant for a second opinion evaluation with
Dr. Zvi Kalisky, a physician Board-certified in physical medicine and rehabilitation. In his
August 3, 2012 report, Dr. Kalisky calculated her cervical radiculopathy impairment based on
The Guides Newsletter July-August 2009 utilizing Table 1 (Spinal Nerve Impairment: Upper
Extremity Impairment.
He noted that appellant demonstrated nonspecific dermatomal
distribution of pain or paresthesias in the upper extremities and that there were no objective
physical findings of radiculopathy. Dr. Kalisky concluded that she belonged in a class 0 for
roots C5, C6, C7 and T1, which resulted in no impairment for the upper extremities bilaterally.
In regard to appellant’s right shoulder, Dr. Kalisky noted that range of motion
impairment8 was appropriate and applied Table 15-349 finding right shoulder flexion of 105
degrees gives three percent upper extremity impairment, right shoulder abduction of 90 degrees
gives three percent upper extremity impairment, internal rotation of 70 degrees gives two percent
upper extremity impairment and external rotation of 50 degrees gives two percent upper
extremity impairment. He stated that the other motions were normal and that appellant’s total
motion impairment is therefore 10 percent upper extremity impairment. Dr. Kalisky stated:
“Referencing Table 15-35 on page 477, 10 percent upper extremity impairment is
consistent with grade modifier 1. Referencing Table 15-7 on page 406
(Functional History Adjustment: Upper Extremities), her condition is consistent
with grade modifier 2 (able to perform self-care activities with modification but
unassisted). Since her functional history grade modifier is one unit higher than
the range of motion grade modifier, the range of motion impairment is to be
increased by a factor of 5 percent i.e., to 10.5 upper extremity impairment (based
on Table 15-36 on page 477). 10.5 percent is rounded to 11 percent upper
extremity impairment. Combining the right shoulder impairment with impairment
due to radiculopathy gives a total of 11 percent upper extremity impairment.”
The medical adviser reviewed Dr. Kalisky’s report on August 24, 2012 and agreed with
his application of the A.M.A., Guides. He applied the appropriate formula and reached the same
impairment rating for loss of range of motion. The medical adviser noted that Dr. Kalisky
examined appellant for signs of spinal nerve impairment but found a nonspecific dermatomal
distribution of pain and no objective physical findings of radiculopathy and consequentially
properly denied a ratable impairment.
By decision dated February 1, 2013, OWCP granted appellant a schedule award for 11
percent impairment of her right upper extremity.

8

Id. at 459-78.

9

Id. at 475, Table 15-34.

4

LEGAL PRECEDENT
The schedule award provision of FECA10 and its implementing regulations11 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss, or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.12 In addressing upper extremity impairments, the sixth edition requires
identification of the impairment class for the diagnosed condition (CDX), which is then adjusted
by grade modifiers based on Functional History (GMFH), Physical Examination (GMPE) and
Clinical Studies (GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) +
(GMCS - CDX).13
FECA does not authorize the payment of schedule awards for the permanent impairment
of the whole person.14 Payment is authorized only for the permanent impairment of specified
members, organs or functions of the body.
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the regulations.15 Because neither FECA nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back or spine,16 no claimant is
entitled to such an award.17
Amendments to FECA, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a

10

5 U.S.C. §§ 8101-8193, 8107.

11

20 C.F.R. § 10.404.

12

For new decisions issued after May 1, 2009 OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides, 6th ed. (2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and
Permanent Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -Medical, Schedule Awards, Chapter 3.700, Exhibit 1 (January 2010).
13

A.M.A., Guides 411.

14

W.D., Docket No. 10-274 (issued September 3, 2010); Ernest P. Govednick, 27 ECAB 77 (1975).

15

W.D., id., William Edwin Muir, 27 ECAB 579 (1976).

16

FECA itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

17

W.D., supra note 14. Timothy J. McGuire, 34 ECAB 189 (1982).

5

schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.18
The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. Recognizing that certain jurisdictions, such as
federal claims under FECA, mandate ratings for extremities and preclude ratings for the spine,
the A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent with
sixth edition methodology.19 OWCP has adopted this approach for rating impairment of the
upper or lower extremities caused by a spinal injury, as provided in section 3.700 of its
procedures.20 Specifically, it will address lower extremity impairments originating in the spine
through Table 16-1121 and upper extremity impairment originating in the spine through Table
15-14.22
ANALYSIS
OWCP accepted appellant’s claim for right shoulder strain and multiple surgeries as well
as cervical degenerative disc disease with disc herniation of radiculopathy. Appellant’s
attending physician, Dr. Masson found that she had reached maximum medical improvement and
recommended a schedule award based on 20 percent loss of range of motion of her right shoulder
as well as 7 percent impairment of the cervical spine based on the cervical spine regional grid.23
Dr. Masson did not properly apply the A.M.A., Guides to appellant’s physical findings in
accordance with FECA. As noted above, there is no schedule award available for impairment to
the cervical spine. Thus, OWCP properly referred appellant for a second opinion evaluation on
the advice of the medical adviser. It is well established that, when the attending physician fails
to provide an estimate of impairment conforming to the A.M.A., Guides, his or her opinion is of
diminished probative value in establishing the degree of permanent impairment and OWCP may
rely on the opinion of its medical adviser to apply the A.M.A., Guides to the findings of the
attending physician.24 In this case, the medical adviser found that Dr. Masson had not provided
the necessary findings to determine if appellant had upper extremity impairment due to her
accepted cervical condition and requested additional development of the medical evidence.
In his August 3, 2012 report, Dr. Kalisky properly calculated appellant’s cervical
radiculopathy impairment finding that appellant demonstrated nonspecific dermatomal
distribution of pain or paresthesias in the upper extremities and that there were no objective
18

W.D., supra note 14. Rozella L. Skinner, 37 ECAB 398 (1986).

19

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter Exhibit 4 (January 2010).
20

Id. at (Exhibits 1, 4) (January 2010).

21

A.M.A., Guides 533, Table 16-11.

22

Id. at 425, Table 15-14.

23

Id. at 564, Table 17-2.

24

Linda Beale, 57 ECAB 429 (2006).

6

physical findings of radiculopathy. He determined that she had no impairment for the upper
extremities bilaterally due to her accepted cervical condition. The medical adviser reviewed this
report and agreed with Dr. Kalisky’s findings and the application of the A.M.A., Guides. The
Board finds that the weight of the medical evidence does not establish a ratable impairment of
the cervical spine as there is no medical evidence establishing impairment of the upper
extremities, scheduled members, as a result of appellant’s accepted cervical spine conditions.
In regard to appellant’s right shoulder, Dr. Kalisky found right shoulder flexion of 105
degrees gives three percent upper extremity impairment, right shoulder abduction of 90 degrees
gives three percent upper extremity impairment, internal rotation of 70 degrees gives two percent
upper extremity impairment and external rotation of 50 degrees gives two percent upper
extremity impairment. He stated that the other motions were normal and that appellant’s total
motion impairment is therefore 10 percent upper extremity impairment. Dr. Kalisky found that
range of motion grade modifiers of less than 12 percent was a grade modifier 1.25 He further
found that appellant’s functional history adjustment was grade modifier 2 resulting in a
functional history grade adjustment for range of motion. The A.M.A., Guides require that with a
net modifier 1 or higher the total range of motion impairment is multiplied by five percent.26
Applying this increase to total range of motion impairment Dr. Kalisky found that appellant had
11 percent impairment of the right upper extremity. The medical adviser reviewed Dr. Kalisky’s
report and reached the same impairment rating for loss of range of motion.
The Board finds that the weight of the medical evidence establishes that appellant has no
more than 11 percent of her right upper extremity for which she has received a schedule award.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds appellant has no more than 11 percent of her right upper extremity for
which she has received a schedule award.

25

A.M.A., Guides 477, Table 15-35.

26

Id. at 477, Table 15-36.

7

ORDER
IT IS HEREBY ORDERED THAT February 1, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 11, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

